Citation Nr: 1312116	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1977 and from January 2004 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is in the Virtual VA paperless claims file system.

The Board notes that the Veteran attempted to appeal the issue of his right shoulder condition on his April 4, 2011 VA Form 9.  However, as stated in the June 2011 letter to the Veteran from the Houston RO, the Veteran did not appeal his right shoulder condition timely as the initial rating decision was issued on December 29, 2009 and the Statement of the Case (SOC) was sent to the Veteran on December 20, 2010.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.300, 20.302 (a Veteran must file a formal appeal within 60 days from the date the SOC was mailed or within the remainder of the one-year period, if any, from the date the notification of the RO's decision was mailed, whichever period ends later). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand in this case is necessary for further evidentiary development.

The Veteran claims his current back disorder is a result of an in-service injury.  Specifically, the Veteran claims that he initially injured his back as a result of lifting heavy objects during his active duty service from 1971 to 1977.  See Veteran's Hearing Transcript, pgs. 3-4, February 2013.  The Veteran also states that during National Guard active duty in the mid-1990s he fell from a truck and injured his back.  Id. at 6-7.  Finally, the Veteran claims that during active duty from 2004 to 2005 he aggravated his pre-existing back injury due to lifting heavy objects.  Id. at 3-6.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  The Board notes that this claim is for a back disorder that is the result of an injury, as opposed to a disease.  As such, service connection would be possible for the Veteran's back disorder whether it occurred during active duty, ACDUTRA or INACDUTRA.

The Board notes that presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111  and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307  and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate. 

The record clearly shows the Veteran's period of active duty service with the Army from June 1971 to April 1977 and from January 2004 to April 2005.   The Veteran 

also served with the Army National Guard.  The Veteran's fall from a truck and resulting back injury appears to have occurred during Reserve service with the Army National Guard.  However, the Veteran has not provided a specific date when this incident occurred and there is nothing in the Veteran's record to indicate when he served on ACDUTRA and INACDUTRA.  The RO obtained a report of retirement points history; however, reports of retirement points do not contain the necessary information in this regard.  On remand, the RO/AMC must verify what date the Veteran fell from the truck and injured his back and then delineate whether this incident occurred during a period of active duty, ACDUTRA or INACDUTRA service. 

The Veteran was afforded a VA orthopedic examination in April 2007 for the purpose of determining the nature and etiology of any current back issues.  A review of the examination report reveals that the Veteran was diagnosed with degenerative disc disease (DDD) L3-L4 without lower extremity radiculopathy.  The examiner did not provide a nexus opinion; therefore, a supplemental opinion was provided in August 2007.  Following a review of the claims file, it was the examiner's opinion that the Veteran's current back disorder is associated with aging.  In providing this opinion, the examiner did not take into account the Veteran's lay statements involving a fall during active service in the mid-1970s and onset of low back pain in the mid-1990s after falling from a five-ton vehicle at Fort Hood.  See VA Examination, pg. 3, April 2007; see also VA examination, pg. 5, August 2007.  At the time of the examination, the record also documented the Veteran's 1994 computed tomography (CT) scan showing a right disc bulge at L4-L5 and a statement from a fellow servicemember stating that the Veteran fell off a 2 1/2 ton truck and injured his back.  See Gonzaba Medical Group, CT of the Lumbar Spine, February 1995; see also Letter from R.L.P, Readiness NCO, December 2006.

Since the 2007 VA examinations, the Veteran testified that his back condition began during his initial period of active duty from 1971-77 as a result of heavy lifting and was aggravated during active duty service from 2004-05 due to heavy lifting.  See Veteran's Hearing Transcript, pgs. 3-6, February 2013.  Additional service treatment records (STRs) have been obtained by the RO and show that in October 1996, the Veteran was noted to have a herniation- right disc bulge and in February 1997, the Veteran was found to have chronic lower back pain since 1995 with a herniated disc at L3-L5.  See DA Form 7349-R, October 1996; see also Chronological Record of Medical Care, February 1997.  Further, in February 2000 the Veteran reported being treated for a lower back problem within the past five years and in January 2005 and October 2005 the Veteran stated he had back pain during deployment.  See Veteran's Report of Medical History, February 2000; see also Post-Deployment Health Assessments, January & October 2005.  

An adequate medical opinion must consider all relevant records in the VA claims file so that the opinion is fully informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Therefore, a new VA opinion is needed which considers all of the STRs, private medical records, and lay statements regarding the Veteran's prior back injuries.  See 38 C.F.R. § 3.159(c)(4); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Additionally, the Veteran testified that he currently receives treatment for his back issues at the San Antonio VA Medical Center (VAMC).  See Veteran's Hearing Transcript, pg. 9, February 2013.  The most recent San Antonio VAMC records in the file date from August 2009.  Therefore, it is necessary to request any additional VA treatment notes from the San Antonio VAMC.  See 38 C.F.R. § 3.159(c)(2).

The Board also wishes to inform the Veteran that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Thus, the Veteran is advised that if he does not cooperate in supplying requested information, VA may not be able to obtain evidence in conjunction with his claim.
The Veteran is also hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the specific date when he fell off a truck and injured his back and dates of any other relevant incidents where he suffered back pain or a back injury.

2. Ask the Veteran to identify all medical care providers who treated him for back issues since service.  After securing the necessary release(s), obtain the identified records, including all relevant records from the San Antonio VAMC from August 2009 to present.

3. Contact the appropriate Federal sources and the Texas Army National Guard and ask each of the agencies/units/organizations to confirm the Veteran's dates of service to include specific dates (not retirement points) for the Veteran's periods of active duty, ACDUTRA and INACDUTRA. 

4. Make a list of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA from 1971 to 2005 and note whether the Veteran's fall from the truck and any other specific accidents resulting in a back injury occurred during active duty, ACDUTRA or INACDUTRA service.

5. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed back condition.  The claims file, including a copy of this REMAND, must be made available to the reviewing examiner, and the opinion should reflect that the claims file was reviewed.  

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a back disorder prior to his entry into active duty in 1971 or prior to his re-entry into active duty in 2004 that was not first manifest during active duty, ACTUDRA or INACTUDRA?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting back disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(c) If the answer to either (a) or (b) is no, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed back disorder had its clinical onset in service during active duty, ACTUDRA or INACTUDRA or is otherwise related to service.

In answering these questions, the examiner is reminded that lack of in-service treatment and diagnosis of a back disorder is not fatal to a service connection claim.  

In this case, the examiner is directed to the Veteran's 
statements that his back pain began as a result of lifting heavy objects during active duty between 1971-77 and was aggravated by lifting heavy objects during active duty between 2004-05.  The examiner is also directed to the Veteran's statements that he fell during active duty in the mid-1970s and that he fell from a truck during Reserve service in the mid-1990s and injured his back.  The examiner's rationale must address these lay statements in addition to the relevant medical records. 

6. After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


